DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 3/24/22, which is entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gothier (US 6,116,044) (hereinafter “Gothier”) in view of Lee et al. (US 9,469,237 B2) (hereinafter “Lee”) and further in view of Kump et al. (US 6,428,927) (hereinafter “Kump”). Gothier and Lee are in the applicant’s field of endeavor, an air distribution chute mounting system. Kump is reasonably pertinent to a problem faced by the inventor by teaching details of hardware that can be used for lifting objects that is suitable for use in different fields including chutes of Gothier. These three references, when considered together, teach all of the elements recited in claims 1, 2, 9, and 10 of this application.
Regarding claim 1, Gothier discloses an air distribution chute mounting system (24, see annotated Fig. 6 below, the capitalized annotations denoting claim limitations) comprising: a mounting bracket (26); a guide rod (34) mountable to the mounting bracket (shown mounted in Figs. 13 and 14); a chute mounting rod (40) mountable to the guide rod such that the chute mounting rod is movable relative to the guide rod between a lower position (configuration of Fig. 13) and an upper position (configuration of Fig. 14); Gothier does not explicitly disclose a lifting member connectable to the chute mounting rod and operable to move the chute mounting rod from the lower position to the upper position, wherein when the lifting member is connected to the chute mounting rod and the chute mounting rod is in the lower position, a first portion of the lifting member extends from the chute mounting rod upward and through the mounting bracket and a second portion of the lifting member extends downward from the first portion.

    PNG
    media_image1.png
    360
    867
    media_image1.png
    Greyscale

Lee teaches a lifting member (wire 152, which meets the limitation as construed under 112f in the previous action) connectable to the chute mounting rod (represented by 110 in annotated Figs. 6a and 6b below, the capitalized annotations denoting claim limitations) and operable to move the chute mounting rod from the lower position (configuration of Fig. 6b) to the upper position (configuration of Fig. 6a). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Gothier by adding the lifting member as taught by Lee in order to provide a mechanical structure to lift the chute to save labor for an operator since Gothier does not specify any equipment available for lifting the chute at col. 3 lines 34 – 38 so that in Gothier the operator is presumably lifting the chute by hand. Lee does not explicitly teach wherein when the lifting member is connected to the chute mounting rod and the chute mounting rod is in the lower position, a first portion of the lifting member extends from the chute mounting rod upward and through the mounting bracket and a second portion of the lifting member extends downward from the first portion.

    PNG
    media_image2.png
    639
    528
    media_image2.png
    Greyscale

Kump teaches when the lifting member (rope 32, which meets the limitation as construed under 112f in the previous action) is connected to the chute mounting rod (represented by 36, configuration of Fig. 7 below, the capitalized annotations denoting claim limitations) and the chute mounting rod is in the lower position (Fig. 7, and which is a contingent limitation under MPEP 2111.04, II, “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.”), a first portion of the lifting member (32, annotated Fig. 7) extends from the chute mounting rod (36) upward and through the mounting bracket (extending at least partially through mounting bracket 34 in Fig. 7, and see also Fig. 6 that clearly shows the lifting member extending upward through the mounting bracket) and a second portion of the lifting member extends downward from the first portion (annotated Fig. 7, below). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Gothier by adding a lifting member that extends through the mounting bracket as taught by Kump in order to provide lifting structure that is simple to operate manually by hand since it does not require the control key of Lee or a motor to move the lifting member, and because Gothier does not specify a way to lift the chute mounting rod.

    PNG
    media_image3.png
    799
    787
    media_image3.png
    Greyscale

Regarding claim 2, Gothier further discloses the mounting bracket (26) includes a body having a top wall and a bottom wall (26a, upper and lower, in annotated Fig. 6, above), wherein the top wall and the bottom wall each define an opening therethrough (32) that is sized to receive the guide rod (34) to enable the guide rod to be mounted to the mounting bracket (shown mounted in Figs. 13 and 14).
Regarding claim 9, Gothier as modified by Lee and Kump as described above teaches all the elements of claim 2 upon which this claim depends. However, claim 9 of this application further discloses the top wall defines a lifting member receiving opening therethrough that is sized to receive the lifting member and enable the lifting member to extend therethrough. Gothier as modified by Lee does not explicitly contain this additional limitation.
Kump teaches the top wall (34) defines a lifting member receiving opening therethrough (see annotated Fig. 7 above) that is sized to receive the lifting member (32) and enable the lifting member to extend therethrough (annotated Fig. 7, see also Fig. 6). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Gothier modified by Lee by adding a lifting member receiving opening as taught by Kump in order to ensure lifting force is applied substantially vertically and since neither Gothier or Lee explicitly shows how the lifting member is secured to the mounting system.
Regarding claim 10, Gothier as modified by Lee and Kump as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 10 of this application further discloses a connecting member, wherein the chute mounting rod is mountable to the guide rod via the connecting member, wherein the lifting member is connectable to the chute mounting rod via connection to the connecting member. Gothier further discloses a connecting member (42, annotated Fig. 6 above, which meets the construction of the term under 112f in the previous action), wherein the chute mounting rod (40) is mountable to the guide rod (34) via the connecting member (Fig. 6, shown mounted in Figs. 13, and 14), Gothier does not explicitly disclose wherein the lifting member is connectable to the chute mounting rod via connection to the connecting member.
Lee further teaches the lifting member (152) is connectable to the chute mounting rod (110) via connection to the connecting member (114, annotated Fig. 6 above, which is equivalent to the construction of the term under 112f because the bracket schematically shown in Fig. 6 of Lee performs the same function in the same way to get the same result as a shank screwed into the mounting rod since it affixes a flexible wire to a horizontal elongated rigid structure). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Gothier by adding the connecting structure as taught by Lee in order to provide a suitable structure capable of attaching a wire to a rod for lifting a chute.
Claims 3 and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gothier in view of Lee and Kump as applied to claim 2 above, and further in view of Barr (US 6,252,171 B1) (hereinafter “Barr”). Barr is reasonably pertinent to a problem faced by the inventor by teaching bracket designs that are not limited to a particular field but are useful for securing various kinds of hardware in different fields that can also be used for mounting air distribution chutes. These four references, when considered together, teach all of the elements recited in claims 3 and 6 – 8 of this application.
Regarding claim 3, Gothier as modified by Lee and Kump as described above teaches all the elements of claim 2 upon which this claim depends. However, claim 3 of this application further discloses the openings defined in the top and bottom walls each comprise a first guide rod receiving opening and a second guide rod receiving opening, wherein each guide rod receiving opening is sized to receive the guide rod to enable the guide rod to be mounted to the mounting bracket. Gothier as modified by Lee and Kump does not explicitly contain this additional limitation.
Barr teaches the openings defined in the top and bottom walls (see annotated Fig. 1 below, the capitalized annotations denoting claim limitations) each comprise a first guide rod receiving opening and a second guide rod receiving opening (Fig. 1), wherein each guide rod receiving opening is sized to receive the guide rod to enable the guide rod to be mounted to the mounting bracket (Fig. 1 and shown more clearly in Fig. 6). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Gothier by adding the second set of guide rod receiving openings in order to provide flexibility as to the location where structures are to be secured.

    PNG
    media_image4.png
    518
    592
    media_image4.png
    Greyscale

Regarding claim 6, Gothier as modified by Lee, Kump, and Barr as described above teaches all the elements of claim 3 upon which this claim depends. However, claim 6 of this application further discloses the first guide rod receiving openings are aligned along a first axis and the second guide rod receiving openings are aligned along a second axis. Gothier as modified by Lee and Kump does not explicitly contain this additional limitation.
Barr teaches the first guide rod receiving openings are aligned along a first axis and the second guide rod receiving openings are aligned along a second axis (annotated Fig. 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Gothier by adding the aligned axes as taught by Barr in order to reduce the likelihood that the chute mounting rod of Gothier would bind and stop traveling when changing between upper and lower positions since the horizontal distance between the guide rods on either side of the trailer will be the same.
Regarding claim 7, Gothier as modified by Lee, Kump, and Barr as described above teaches all the elements of claim 6 upon which this claim depends. However, claim 7 of this application further discloses the first and second axes are coplanar. Gothier as modified by Lee and Kump does not explicitly contain this additional limitation.
Barr teaches the first and second axes are coplanar (seen in Figs. 1 and 6). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Gothier by adding the coplanar axes as taught by Barr in order to further reduce the likelihood that the chute mounting rod of Gothier would bind and stop traveling when changing between upper and lower positions since the horizontal distance between the guide rods on either side of the trailer will be the same.
Regarding claim 8, Gothier as modified by Lee, Kump, and Barr as described above teaches all the elements of claim 7 upon which this claim depends. However, claim 8 of this application further discloses the first and second axes are perpendicular to the top and bottom walls. Gothier as modified by Lee and Kump does not explicitly contain this additional limitation.
Barr teaches the first and second axes are perpendicular to the top and bottom walls (seen in Figs. 1 and 6). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Gothier by adding the axes being perpendicular to top and bottom walls as taught by Barr in order to simplify manufacturing since guide rod receiving openings are easier to machine on a machine tool like a drill press when the openings are at right angles to the plane of the work piece rather than a non-right angle.

Allowable Subject Matter
Claims 4, 5, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11, 13 – 15, and 17 – 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The reasons for allowing claims 4 and 5 were provided in the non-final action of 2/2/22 at paragraph 35a, and the reasons still apply
Independent claim 11 is allowable because it incorporates all of claim 12, which was indicated as allowable in the non-final rejection of 2/2/22. The reasons for allowance of claim 12 were provided in paragraph 35b, and the reasons still apply. Claims 13 – 15 are allowable for depending from claim 11.
Regarding claim 16, the present invention pertains to an air distribution chute mounting system that specifically requires a mounting bracket, a guide rod, a chute mounting rod, and a lifting member that extends from the chute mounting rode upward and through the mounting bracket.  It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above air distribution chute mounting system used in combination with the first portion of the lifting member extends upwardly on an interior side of the mounting bracket, and the second portion of the lifting member extends downwardly on an exterior side of the mounting bracket. Examiner’s note: although the first portion, second portion, interior side, and exterior side are not identified in the specification or drawings, they are construed in view of context of the specification to refer to the configurations of Figures 4A and 4B. 
Independent claim 17 is allowable because it contains the all of the subject matter of claims 1 – 4. The reasons for allowance of claim 4 were provided in the non-final action of 2/2/22 at paragraph 35a, and the reasons still apply. Claims 18 – 21 are allowable for depending from claim 17. 

Response to Arguments
Applicant’s arguments with respect to claims 1 – 3 and 6 – 10 on pages 7 – 8 of the Remarks filed 3/24/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new limitations in claim 1 are taught by the Kump reference, as more fully set forth above.
Applicant’s arguments and amendments related to claims 11, 13 – 15, and 17 - 21, see page 9, filed 3/24/22, have been fully considered and are persuasive. The rejection of 2/2/22 has been withdrawn. As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762      

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762